UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,

 

 

Plaintiff,
v. Case No. 18-CR-191
SEAN R. EVANSEN,
Defendant.
PLEA AGREEMENT
1. The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Daniel R. Humble, Assistant United
States Attorney, and the defendant, Sean R. Evansen, individually and by attorney Ronnie V.
Murray, pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure, enter into the
following plea agreement:

CHARGES

2, The defendant has been charged in a single-count information, which alleges a
violation of Title 18, United States Code, Section 2252A(a)(5)(B).

3, The defendant has read and fully understands the charge contained in the
information. He fully understands the nature and elements of the crime with which he has been
charged, and the charge and the terms and conditions of the plea agreement have been fully
explained to him by his attorney.

4, The defendant voluntarily agrees to waive prosecution by indictment in open

court,

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 1of14 Document 14

 
5. The defendant voluntarily agrees to plead guilty to the following count set forth in
full as follows:
THE UNITED STATES ATTORNEY CHARGES THAT:
1. On or about September 13, 2018, in the State and Eastern District of Wisconsin and
elsewhere,
SEAN R. EVANSEN
knowingly possessed matter that contained images of child pornography, as defined in Title 18,
United States Code, Section 2256(8)(A), that involved a minor who had not attained the age of
12 years, and which had been mailed, shipped, and transported using a means and facility of
interstate and foreign commerce, and that was produced using materials that had been mailed,
shipped, and transported by a means of interstate and foreign commerce, including by computer.
2. The child pornography possessed by the defendant included files identified by the

following partial file names:

 

Partial File Name Description

 

68.jpg A digital image depicting a naked pre-pubescent
female seated atop a wooden table with her legs
spread apart exposing her genitals to the
recording device.

 

img.272-1 jpg A digital image depicting what appears to be a
naked teenage female performing fellatio on a
naked pre-pubescent boy.

 

 

 

 

All in violation of Title 18, United States Code, Section 2252A(a)(5)(B).
6. The defendant acknowledges, understands, and agrees that he is, in fact, guilty of
the offense described in paragraph 5. The parties acknowledge and understand that if this case

were to proceed to trial, the government would be able to prove the following facts beyond a

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 2o0f14 Document 14

 
reasonable doubt. The defendant admits that these facts are true and correct and establish his
guilt beyond a reasonable doubt:

On September 4, 2018, Wisconsin Internet Crimes Against Children (ICAC) investigators
received two cybertips from the National Center for Missing and Exploited Children (NCMEC)
indicating that a Flickr (photo sharing website/app) account listed to “Sean Evansen” had
uploaded via the internet, a means and facility of interstate commerce, approximately 1,000
images of child pornography to the site. Investigators followed up on the tip and obtained a
search warrant for the residence associated with the IP address listed, located in Algoma, State
and Eastern District of Wisconsin. They also conducted surveillance on the residence and
observed an individual known to them as Sean Evansen.

The search warrant, executed on September 13, 2018, revealed that all activity related to
child pornography was conducted on his cellular telephone. His wife told law enforcement that
on June 6, 2018, she accessed his telephone and saw numerous images of what she believed was
child pornography. On scene, a preliminary examination revealed 20 images of child
pornography along with 5 videos depicting prepubescent children engaged in various sex acts. A
subsequent download of the images on his telephone reveal approximately 1,000 images of child
pornography, including boys and girls clearly under the age of 12 engaged in various sex acts
involving sex toys as well as firearms and simulated firearms.

The defendant was questioned on-scene and admitted that he may have inadvertently
downloaded child pornography. He was then offered the opportunity to take a polygraph. He was
advised of his rights and signed a consent to polygraph form. The polygrapher engaged Evansen
in conversation and during this conversation Evansen admitted that the child pornography on his

phone was his.

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 30f14 Document 14

 
This information is provided for the purpose of setting forth a factual basis for the plea of
guilty. It is not a full recitation of the defendant’s knowledge of, or participation in, this offense.
PENALTIES

7. The parties understand and agree that the offense to which the defendant will
enter a plea of guilty carries the following maximum term of imprisonment and fine: 20 years
and $250,000. The count also carries a mandatory special assessment of $100, at least 5 years of
supervised release, and a maximum of a lifetime on supervised release. The parties further
recognize that a restitution order may be entered by the court. Finally, if the court determines
that the defendant is non-indigent, the court must impose a $5,000 special assessment for each
relevant count of conviction pursuant to Title 18 United States Code, Section 3014(a). This
amount cannot be reduced and it applies to offenses committed after the date of May 29, 2015.

8. The defendant acknowledges, understands, and agrees that he has discussed the

relevant statutes as well as the applicable sentencing guidelines with his attorney.

 

DISMISSAL OF INDICTMENT
9, The government agrees to move to dismiss the indictment at the time of
sentencing.
ELEMENTS
10. The parties understand and agree that in order to sustain the charge of possession

of child pornography, the government must prove each of the following propositions beyond a

reasonable doubt:

First, The defendant knowingly possessed or accessed with intent to view any visual
depiction;

Second, the visual depiction is child pornography;

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 4o0f14 Document 14

 
Third, the defendant knew that one or more of the persons depicted were under the age of
eighteen years; and
Fourth, the material identified in the infomation has been mailed, shipped or produced
using materials that have been mailed, shipped or transported in a manner affecting interstate or
foreign commerce.
SENTENCING PROVISIONS

11. The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the
presentence report, including that the presentence report be disclosed not less than 35 days
before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any
objections, to be established by the court at the change of plea hearing.

12. The parties acknowledge, understand, and agree that any sentence imposed by the
court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to
the Sentencing Guidelines when sentencing the defendant.

13. The defendant acknowledges and agrees that his attorney has discussed the
potentially applicable sentencing guidelines provisions with him to the defendant’s satisfaction.

14. The parties acknowledge and understand that prior to sentencing the United States
Probation Office will conduct its own investigation of the defendant’s criminal history. The
patties further acknowledge and understand that, at the time the defendant enters a guilty plea,
the parties may not have full and complete information regarding the defendant’s criminal
history. The parties acknowledge, understand, and agree that the defendant may not move to
withdraw the guilty plea solely as a result of the sentencing court’s determination of the

defendant’s criminal history.

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 5of14 Document 14

 
RULE 11(C)()(c)

15. Pursuant to Rule 11(c)(1)(C), the parties enter into this plea agreement. If the
Court accepts this plea agreement, the Defendant will receive the stipulated sentence set forth in
paragraph 23. If the Court rejects this plea agreement, the Defendant will have the opportunity to

withdraw his plea of guilty and proceed to trial, as provided under Rule 11(d)(2)(A).

Sentencing Guidelines Calculations
16. The defendant acknowledges and understands that the sentencing guidelines
recommendations contained in this agreement do not create any right to be sentenced within any
particular sentence range, and that the court may impose a reasonable sentence above or below
the guideline range. The parties further understand and agree that if the defendant has provided
false, incomplete, or inaccurate information that affects the calculations, the government is not
bound to make the recommendations contained in this agreement.
Relevant Conduct
17. The parties acknowledge, understand, and agree that pursuant to Sentencing
Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating
the sentencing guidelines range, even if the relevant conduct is not the subject of the offense to
which the defendant is pleading guilty.
Base Offense Level
18. The parties acknowledge and understand that the government will recommend to
the sentencing court that the applicable base offense level for the offense charged is 18 under

Sentencing Guidelines Manual § 2G2.2(a)(1).

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 6of14 Document 14

 
Specific Offense Characteristics
19, The parties acknowledge and understand that the government will recommend to
the sentencing court that a 2-level increase for material involving a prepubescent minor under
Sentencing Guidelines Manual § 2G2.2(b)(2), a 3-level increase for possessing over 600 images
under Sentencing Guidelines Manual § 2G2.2(b)(7)(D), and a 2-level increase for the use of a
computer under Sentencing Guidelines Manual § 2G2.2(b)(6) are applicable to the offense level

for the offense charged.

Acceptance of Responsibility
20. The government agrees to recommend a two-level decrease for acceptance of
responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if the
defendant exhibits conduct consistent with the acceptance of responsibility. In addition, if the
court determines at the time of sentencing that the defendant is entitled to the two-level reduction
under § 3E1.1(a), the government agrees to make a motion recommending an additional one-
level decrease as authorized by Sentencing Guidelines Manual § 3E1.1(b) because the defendant
timely notified authorities of his intention to enter a plea of guilty.
Sentencing Recommendations
21. Both parties reserve the right to provide the district court and the probation office
with any and all information which might be pertinent to the sentencing process, including but
not limited to any and all conduct related to the offense as well as any and all matters which
might constitute aggravating or mitigating sentencing factors.
22. Both parties reserve the right to make any recommendation regarding any other

matters not specifically addressed by this agreement.

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 7 of 14 Document 14

 
23. Pursuant to Rule 11(c)(1)(C), both the government and the Defendant agree that,
after consideration of all the factors set forth in Title 18, United States Code, Section 3553(a),
the appropriate sentence to be imposed in this case is 108 months imprisonment.

Court’s Determinations at Sentencing

24, The parties acknowledge, understand, and agree that neither the sentencing court
nor the United States Probation Office is a party to or bound by this agreement. The United
States Probation Office will make its own recommendations to the sentencing court. The
sentencing court will make its own determinations regarding any and all issues relating to the
imposition of sentence and may impose any sentence authorized by law up to the maximum
penalties set forth in paragraph 7 above. The parties further understand that the sentencing court
will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines
and may impose a reasonable sentence above or below the calculated guideline range.

25. The parties acknowledge, understand, and agree that the defendant may not move
to withdraw the guilty plea solely as a result of the sentence imposed by the court.

FINANCIAL MATTERS

26. The defendant acknowledges and understands that any and all financial
obligations imposed by the sentencing court are due and payable in full upon entry of the
judgment of conviction. The defendant further understands that any payment schedule imposed
by the sentencing court shall be the minimum the defendant is expected to pay and that the
government’s collection of any and all court imposed financial obligations is not limited to the
payment schedule. The defendant agrees not to request any delay or stay in payment of any and
all financial obligations. If the defendant is incarcerated, the defendant agrees to participate in
the Bureau of Prisons’ Inmate Financial Responsibility Program, regardless of whether the court

specifically directs participation or imposes a schedule of payments.

8

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 8o0f14 Document 14

 
27. The defendant agrees to provide to the Financial Litigation Unit (FLU) of the
United States Attorney’s Office, upon request of the FLU during any period of probation or
supervised release imposed by the court, a complete and sworn financial statement on a form
provided by FLU and any documentation required by the form. The defendant further agrees,
upon request of FLU whether made before or after sentencing, to promptly: cooperate in the
identification of assets in which the defendant has an interest, cooperate in the liquidation of any
such assets, and participate in an asset deposition.

Special Assessment

28. The defendant agrees to pay the special assessment in the amount of $100 prior to
or at the time of sentencing.

Restitution

29. The defendant agrees to pay restitution as ordered by the court. The defendant
understands that because restitution for the offense is mandatory, the amount of restitution shall
be imposed by the court regardless of the defendant’s financial resources. The defendant agrees
to cooperate in efforts to collect the restitution obligation. The defendant understands that
imposition or payment of restitution will not restrict or preclude the filing of any civil suit or
administrative action.

DEFENDANT’S WAIVER OF RIGHTS

30. In entering this agreement, the defendant acknowledges and understands that he
surrenders any claims he may have raised in any pretrial motion, as well as certain rights which
include the following:

a. If the defendant persisted in a plea of not guilty to the charges against him, he

would be entitled to a speedy and public trial by a court or jury. The defendant
has a right to a jury trial. However, in order that the trial be conducted by the

9

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 9of14 Document 14

 
judge sitting without a jury, the defendant, the government and the judge all
must agree that the trial be conducted by the judge without a jury.

b. If the trial is a jury trial, the jury would be composed of twelve citizens
selected at random. The defendant and his attorney would have a say in who
the jurors would be by removing prospective jurors for cause where actual
bias or other disqualification is shown, or without cause by exercising
peremptory challenges. The jury would have to agree unanimously before it
could return a verdict of guilty. The court would instruct the jury that the
defendant is presumed innocent until such time, if ever, as the government
establishes guilt by competent evidence to the satisfaction of the jury beyond a
reasonable doubt.

c. If the trial is held by the judge without a jury, the judge would find the facts
and determine, after hearing all of the evidence, whether or not he was
persuaded of defendant’s guilt beyond a reasonable doubt.

d. At such trial, whether by a judge or a jury, the government would be required
to present witnesses and other evidence against the defendant. The defendant
would be able to confront witnesses upon whose testimony the government is
relying to obtain a conviction and he would have the right to cross-examine
those witnesses. In turn the defendant could, but is not obligated to, present
witnesses and other evidence on his own behalf. The defendant would be
entitled to compulsory process to call witnesses.

e. At such trial, defendant would have a privilege against self-incrimination so
that he could decline to testify and no inference of guilt could be drawn from
his refusal to testify. If defendant desired to do so, he could testify on his own
behalf.

31. The defendant acknowledges and understands that by pleading guilty he is
waiving all the rights set forth above. The defendant further acknowledges the fact that his
attorney has explained these rights to him and the consequences of his waiver of these rights.
The defendant further acknowledges that as a part of the guilty plea hearing, the court may
question the defendant under oath, on the record, and in the presence of counsel about the
offense to which the defendant intends to plead guilty. The defendant further understands that the

defendant’s answers may later be used against the defendant in a prosecution for perjury or false

statement.

10

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 10 of 14 Document 14

 
32. The defendant acknowledges and understands that he will be adjudicated guilty of
the offense to which he will plead guilty and thereby may be deprived of certain rights, including
but not limited to the right to vote, to hold public office, to serve on a jury, to possess firearms,
and to be employed by a federally insured financial institution.

33, The defendant knowingly and voluntarily waives all claims he may have based
upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth
Amendment. The defendant agrees that any delay between the filing of this agreement and the
entry of the defendant’s guilty plea pursuant to this agreement constitutes excludable time under
the Speedy Trial Act.

34. Based on the government’s concessions in this agreement, the defendant
knowingly and voluntarily waives his right to appeal his sentence in this case and further waives
his right to challenge his conviction or sentence in any post-conviction proceeding, including but
not limited to a motion pursuant to 28 U.S.C. § 2255. As used in this paragraph, the term
“sentence” means any term of imprisonment, term of supervised release, term of probation,
supervised release condition, fine, forfeiture order, and restitution order. The defendant’s waiver
of appeal and post-conviction challenges includes the waiver of any claim that (1) the statutes or
Sentencing Guidelines under which the defendant is convicted or sentenced are unconstitutional,
and (2) the conduct to which the defendant has admitted does not fall within the scope of the
statutes or Sentencing Guidelines. This waiver does not extend to an appeal or post-conviction
motion based on (1) any punishment in excess of the statutory maximum, (2) the sentencing
court’s reliance on any constitutionally impermissible factor, such as race, religion, or sex, (3)
ineffective assistance of counsel in connection with the negotiation of the plea agreement or

sentencing, or (4) a claim that the plea agreement was entered involuntarily.

1]

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 11 o0f14 Document 14

 
MISCELLANEOUS MATTERS

35. Pursuant to 18 U.S.C. § 3583(d), the defendant has been advised and understands
the court shall order as a mandatory condition of supervised release, that the defendant comply
with state sex offender registration requirements. The defendant also has been advised and
understands that under the Sex Offender Registration and Notification Act, a federal law, he
must register and keep the registration current in each of the following jurisdictions: the location
of his residence; the location of his employment; and, if he is a student, the location of his
school. Registration will require that the defendant provide information that includes, name,
residence address, and the names and addresses of any places at which he will be an employee or
a student. The defendant understands that he must update his registration not later than three
business days after any change of name, residence, employment, or student status. The defendant
understands that failure to comply with these obligations may subject him to prosecution for
failure to register under federal law, 18 U.S.C. § 2250, which is punishable by a fine and/or
imprisonment.

GENERAL MATTERS

36. The parties acknowledge, understand, and agree that this agreement does not
require the government to take, or not to take, any particular position in any post-conviction
motion or appeal.

37. The parties acknowledge, understand, and agree that the United States Attorney’s
office is free to notify any local, state, or federal agency of the defendant’s conviction.

38. The defendant understands that pursuant to the Victim and Witness Protection
Act, the Justice for All Act, and regulations promulgated thereto by the Attorney General of the
United States, the victim of a crime may make a statement describing the impact of the offense

on the victim and further may make a recommendation regarding the sentence to be imposed.

12

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 12 of 14 Document 14

 
The defendant acknowledges and understands that comments and recommendations by a victim
may be different from those of the parties to this agreement.
EFFECT OF DEFENDANT’S BREACH OF PLEA AGREEMENT

39, The defendant acknowledges and understands if he violates any term of this
agreement at any time, engages in any further criminal activity prior to sentencing, or fails to
appear for sentencing, this agreement shall become null and void at the discretion of the
government. The defendant further acknowledges and understands that the government’s
agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea
agreement is revoked or if the defendant’s conviction ultimately is overturned, then the
government retains the right to reinstate any and all dismissed charges and to file any and all
charges which were not filed because of this agreement. The defendant hereby knowingly and
voluntarily waives any defense based on the applicable statute of limitations for any charges filed
against the defendant as a result of his breach of this agreement. The defendant understands,
however, that the government may elect to proceed with the guilty plea and sentencing. If the
defendant and his attorney have signed a proffer letter in connection with this case, then the
defendant further acknowledges and understands that he continues to be subject to the terms of
the proffer letter.

VOLUNTARINESS OF DEFENDANT’S PLEA

40. The defendant acknowledges, understands, and agrees that he will plead guilty
freely and voluntarily because he is in fact guilty. The defendant further acknowledges and
agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.

13

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 13 of 14 Document 14

 
ACKNOWLEDGMENTS

I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now
on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
whether or not prescribed by a physician, which would impair my ability to understand the terms
and conditions of this agreement. My attorney has reviewed every part of this agreement with me
and has advised me of the implications of the sentencing guidelines. I have discussed all aspects
of this case with my attorney and I am satisfied that my attorney has provided effective
assistance of counsel.

i \ Gy

4

Hii Fe [Ler
SEANR. EVANSEN

Defendant

I am the defendant’s attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client’s decision to enter into this agreements an informed

and voluntary one.

4(\( Aan]

  

Date:

 

RONNIE V.
Attorney for Defendant

For the United States of America:

Date: 2 [if/ee JA AM Ce

MATTHEW D. KRUEGER
United States Attorney

DANIEL R. HUMBLE
Assistant United States Attorney

       

Date: 3 (IA

    

14

Case 1:18-cr-00191-WCG Filed 03/01/19 Page 14 of 14 Document 14

 
